Citation Nr: 0414289	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  93-28 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, 
secondary to the veteran's bilateral shoulder disabilities.

2.  Entitlement to service connection for a thoracic spine 
disorder, to include thoracic outlet syndrome, as secondary 
to either the veteran's shoulder disabilities or his 
emphysema.

3.  Entitlement to an increased rating for a right shoulder 
disability from 20 percent.

4.  Entitlement to an increased rating for residuals of a 
fracture of the left clavicle with impingement from 20 
percent.

5.  Entitlement to a higher initial rating than 10 percent 
for bullous emphysema.

6.  Entitlement to a temporary total disability evaluation 
for convalescence under 38 C.F.R. § 4.30 beyond October 31, 
1992.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to July 1988.

This appeal comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In a July 1998 rating decision, the RO increased 
the veteran's rating for his residuals of a fracture of the 
left clavicle with impingement to 10 percent.  

The veteran testified at a personal hearing before a Member 
of the Board at the RO in December 1993.  The issues of 
increased evaluations for the shoulder disabilities and 
emphysema, as well as the issue of a TDIU were remanded by 
the Board for additional development in February 1996.  The 
veteran's claim was remanded by the Board in December 2000 
for a hearing before the Board via video teleconferencing.  
As the veteran was afforded such a hearing in December 2001, 
his claim is now properly before the Board.  

In August 2002, the Board denied service connection for 
fibromyalgia, as secondary to the veteran's bilateral 
shoulder disabilities, and denied service connection for a 
thoracic spine disorder (to include thoracic outlet 
syndrome), as secondary to either the veteran's shoulder 
disabilities, or his emphysema.  The Board also denied a 
higher initial rating than 10 percent for emphysema, and 
denied entitlement to a temporary total disability evaluation 
for convalescence under 38 C.F.R. § 4.30 beyond October 31, 
1992.  The Board also granted increased ratings to 20 percent 
for a right shoulder disability, as well as for residuals of 
a fracture of the left clavicle with impingement.  The 
veteran appealed his claim to the United States Court of 
Appeals for Veterans Claims (Court), and in March 2003 the 
Court vacated and remanded the portion of the Board's 
decision that denied: 1) service connection for fibromyalgia; 
2) service connection for a thoracic spine disorder (to 
include thoracic outlet syndrome); 3) a higher initial rating 
than 10 percent for emphysema; 4) entitlement to a temporary 
total disability evaluation for convalescence under 38 C.F.R. 
§ 4.30 beyond October 31, 1992.  The Court also vacated and 
remanded the portion of the Board decision which declined to 
grant increased ratings higher than 20 percent for a right 
shoulder disability, or 20 percent for residuals of a 
fracture of the left clavicle with impingement.

As indicated above, the issues of service connection for 
bilateral degenerative joint disease of the knees, and a TDIU 
were remanded by the Board in October 2003 for development 
and will not be addressed by the Board.

In its August 2002 decision, the Board referred the issue of 
a temporary total rating for surgery at the VA Medical Center 
in San Diego in September 1994 for appropriate action.  It is 
not clear whether any action has been taken with respect to 
this matter and it is again referred to the RO for action.



REMAND

Regarding the issues of increased ratings for right and left 
shoulder disabilities from 20 percent, the August 2003 joint 
motion for remand contended that the veteran should be 
scheduled for current VA examinations.  In this regard, the 
joint motion for remand noted that the most recent VA 
examination of the veteran's shoulders was conducted in 
January 1998 and that "the BVA cited no VA examination 
subsequent to January 1998 in their August 7, 2002 
decision."  The parties agreed that the VA failed in its 
duty to assist in providing the veteran an examination 
subsequent to January 1998.  Accordingly, the veteran should 
be afforded a VA examination to determine the severity of his 
service-connected shoulder disorders.  

Regarding the issue of service connection for fibromyalgia, 
as secondary to the veteran's bilateral shoulder 
disabilities, the examiner at the January 1998 examination 
for fibromyalgia determined that the veteran did not have 
fibromyalgia.  However, the joint motion determined that the 
examination report was not thorough enough because the 
examiner did not review the claims file.  For that reason, 
the veteran must be afforded another examination to determine 
whether or not he has fibromyalgia, and if he does, the 
examiner must provide an opinion as to whether it was 
secondary to or aggravated by the veteran's service-connected 
bilateral shoulder disabilities.  The examiner must review 
the claims folder in conjunction with the examination.  

Regarding the issue of service connection for a thoracic 
spine disorder, to include thoracic outlet syndrome, in the 
joint motion, it was concluded that another medical opinion 
was required in order to determine whether such disorder was 
aggravated by either the veteran's emphysema or shoulders.  
In Allen v. Brown, 7 Vet.App. 439 (1995), the Court held that 
service connection may be granted on the basis of aggravation 
of a non service-connected disability.  Accordingly, the 
veteran should be afforded a VA examination to determine if 
any thoracic spine disorders were caused by or aggravated by 
his service-connected bilateral shoulder disabilities and/or 
his emphysema.  

Regarding the issue of a higher initial rating than 10 
percent for bullous emphysema, the joint motion alleged that 
the Board did not provide adequate reasons and bases to 
support its conclusion that the 10 percent rating for bullous 
emphysema was adequate.  In light of the additional time that 
has passed since the Board's August 2002 decision, and the 
fact that the veteran was last provided a VA examination in 
January 1998, it is determined that the veteran should be 
provided a current VA examination to determine the severity 
of his service-connected bullous emphysema.

Regarding the issue of a temporary total disability 
evaluation for convalescence under 38 C.F.R. § 4.30 beyond 
October 31, 1992, the veteran underwent a right thoracoscopic 
laser bullectomy on September 9, 1992, and was discharged on 
September 14, 1992.  Under applicable criteria, a total 
disability rating will be assigned without regard to other 
provisions of the rating schedule when it is established by 
the report at hospital discharge or outpatient release that 
entitlement is warranted under paragraph (a)(1), (2), or (3) 
of this section effective from the date of hospital admission 
and continuing for a period of 1, 2, or 3 months from the 
first day of the month following such hospital discharge or 
outpatient release.  The referenced paragraphs provide that 
total ratings will be assigned if treatment of a service 
connected disability resulted in: (1) Surgery necessitating 
at least one month of convalescence; (2) Surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
(3) Immobilization by cast, without surgery, of one major 
joint or more.  A total rating may be extended for 1, 2 or 3 
months beyond the initial three months period under paragraph 
(a)(1), (2) or (3) of this section; extensions of 1 or more 
months up to 6 months beyond the initial 6 months period may 
be made under paragraph (a)(2) or (3) of this section upon 
approval of the Adjudication Officer.  38 C.F.R. § 4.30.

The joint motion stated that the August 2002 Board decision 
did not consider 38 C.F.R. § 4.30(a) (1) regarding whether an 
extension of the temporary total benefits is for application 
when convalescence is needed because of the surgery.  It is 
pointed out that when the veteran was discharged from the 
hospital on September 14, 1992, it was noted that his 
postoperative course was benign.  On September 22, 1992, it 
was noted that the veteran's convalescence after surgery was 
to be 6 weeks.  Furthermore, there is no medical evidence 
after October 31, 1992, until the veteran's VA examination on 
January 28, 1993 (where it was noted that recovery from 
surgery was complete).  However, it is also noted that Dr. A. 
K. commented in a letter dated October 27, 1992, that the 
veteran's convalescence should continue for another four 
months.  

If the medical evidence of record is insufficient, the Board 
is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  Colvin v. Derwinski, 1 
Vet.App. 171, 175 (1991).  In this instance, it is determined 
that a medical opinion is needed to address the period of 
time, if any, that the veteran's particular surgery 
(thoracoscopic laser bullectomy) may have required 
convalescence beyond October 31, 1992.  

Recent decisions by the Court have mandated that VA ensure 
strict compliance with the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this instance, the RO 
sent the veteran a VCAA letter in October 2001 regarding 
service connection for fibromyalgia and thoracic outlet 
syndrome.  However, the RO has not mailed a VCAA letter 
regarding the other issues in appellate status.  For that 
reason, the RO must send the veteran a VCAA letter regarding 
an increased rating for a right shoulder from 20 percent; an 
increased rating for residuals of a fracture of the left 
clavicle with impingement from 20 percent, an increased 
initial rating from 10 percent for emphysema, and entitlement 
to a temporary total disability evaluation for convalescence 
under 38 C.F.R. § 4.30 beyond October 31, 1992.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to comply with the 
Court's Order in this case, it is the Board's opinion that 
further development of the case is necessary.  This case is 
being returned to the RO via the Appeals Management Center in 
Washington, D.C., and the VA will notify the appellant if 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:  

1.  The veteran should be requested to 
identify any recent medical treatment for 
his fibromyalgia, thoracic spine disorder, 
shoulders, as well as emphysema and the RO 
should request copies of all records that 
are not part of the claims folder.  

2.  The RO should send the veteran a VCAA 
letter regarding the issues of an 
increased rating for a right shoulder from 
20 percent; an increased rating for 
residuals of a fracture of the left 
clavicle with impingement from 20 percent, 
an increased initial rating from 10 
percent for emphysema, and entitlement to 
a temporary total disability evaluation 
for convalescence under 38 C.F.R. § 4.30 
beyond October 31, 1992.  The letter 
should explain the relevant portions of 
the VCAA.  The RO should ensure that all 
provisions of VCAA are complied with in 
the development and assistance of the 
claims.

3.	The RO should afford the veteran a VA 
respiratory examination in order to 
determine the nature and current 
severity of his bullous emphysema, and 
to provide an opinion concerning the 
length of time for convalescence 
following the right thorascopic laser 
bullectomy he underwent on September 
9, 1992.  All indicated testing in 
this regard should be accomplished, 
including pulmonary testing.  If it is 
necessary in the opinion of the 
examiner for the veteran to be 
examined by different specialists, the 
RO should arrange for those separate 
examinations.  The claims folder 
should be made available to the 
examiner for review in conjunction 
with the examination.  As to the 
current findings, the examiner's 
report must include answers to the 
following questions:

a.  Does the veteran have moderate 
dyspnea occurring after climbing one 
flight of steps or walking more than 
one block on a level surface?

b.  Does the veteran have pulmonary 
function tests consistent with 
findings of moderate emphysema?

c.  Does the veteran have exertional 
dyspnea sufficient to prevent 
climbing one flight of steps or 
walking block without stopping?

d.  Does the veteran have 
ventilatory impairment of severe 
degree confirmed by pulmonary 
function tests with marked 
impairment of health?

e.  Does the veteran have 
pronounced, intractable, and totally 
incapacitating emphysema, confirmed 
by chest x-rays and pulmonary 
function test?

f.  Does the veteran have dyspnea at 
rest?

g.  Does the veteran have marked 
dyspnea and cyanosis on mild 
exertion?

h.  The examination should include 
pulmonary function testing which 
should include the predicted value 
of the Forced Expiratory Volume, the 
predicted value of the ratio of 
Forced Expiratory Volume in one 
second to Forced Vital Capacity, and 
the predicted value of the Diffusion 
Capacity of the Lung for Carbon 
Monoxide by the Single Breath 
Method.  The examiner should comment 
to the degree possible on which 
symptoms are due to the veteran's 
bullous emphysema and which symptoms 
are due to other causes.  

i.  Does the veteran have maximum 
exercise capacity less than 15 
m./kg/min oxygen consumption (with 
cardiac or respiratory limitation)?

j.  Does the veteran have cor 
pulmonale (right heart failure)?

k.  Does the veteran have right 
ventricular hypertrophy?

l.  Does the veteran have pulmonary 
hypertension (shown by Echo or 
cardiac catheterization)?

m.  Does the veteran have episodes 
of acute respiratory failure?

n.  Does the veteran require 
outpatient oxygen therapy?  

o.  Regarding the veteran's right 
thorascopic laser bullectomy on 
September 9, 1992, the examiner 
should provide an opinion on the 
length of time, if any, that the 
surgery required convalescence 
beyond October 31, 1992.  In 
answering this question, the 
physician should comment on the 
medical records in the claims file 
(in particular Dr. A.K.'s medical 
records) and should comment on the 
type of surgery that the veteran 
underwent.  

4.  The RO should also afford the veteran 
a VA orthopedic examination in order to 
determine the current manifestations of 
his service-connected left and right 
shoulder disabilities and provide an 
opinion on the etiology of any thoracic 
spine disorders.  A complete rationale for 
any opinion expressed must be provided.  
The examiner should review the claims file 
in conjunction with conducting the 
examination.  The examiner's report must 
include answers to the following 
questions:

a.  Does the veteran have ankylosis 
of the left arm, and if so, is it 
ankylosed between favorable and 
unfavorable positions?

b.  If the veteran does have 
ankylosis of the left arm, is it 
ankylosed in a favorable position, 
with abduction to 60 degrees, where 
the veteran can reach his mouth and 
head?

c.  If the veteran does have 
ankylosis of the left arm, is it 
ankylosed in an intermediate 
position between favorable and 
unfavorable?

d.  If the veteran does have 
ankylosis of the left arm, is it 
ankylosed in an unfavorable 
position, with abduction limited to 
25 degrees from the side?

e.  Does the veteran have limitation 
of motion of the left arm, and if 
so, is it limited at either midway 
between the side or to 25 degrees 
from the side?

f.  Does the veteran have malunion 
of the left humerus, and if so, is 
it a marked deformity?

g.  Does the veteran have recurrent 
dislocation of the left humerus at 
the scapulohumeral joint, and if so, 
are there frequent episodes and 
guarding of all arm movements?

h.  Does the veteran have fibrous 
union of the left humerus?

i.  Does the veteran have nonunion 
of the left humerus (false flail 
joint)?

j.  Does the veteran have loss of 
head of the left humerus (flail 
shoulder)?

k.  Does the veteran's left shoulder 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms; in other 
words, when the veteran does range 
of motion testing, at what point are 
such symptoms noticeable)?

l.  Does pain significantly limit 
functional ability during flare-ups 
or when the left shoulder is used 
repeatedly over a period of time 
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

m.  Does the veteran have ankylosis 
of the right arm, and if so, is it 
ankylosed between favorable and 
unfavorable?

n.  If the veteran does have 
ankylosis of the right arm, is it 
ankylosed in a favorable position, 
with abduction to 60 degrees, where 
the veteran can reach his mouth and 
head?

o.  If the veteran does have 
ankylosis of the right arm, is it 
ankylosed in an intermediate 
position between favorable and 
unfavorable?

p.  If the veteran does have 
ankylosis of the right arm, is it 
ankylosed in an unfavorable 
position, with abduction limited to 
25 degrees from the side?

q.  Does the veteran have limitation 
of motion of the right arm, and if 
so, is it limited at either midway 
between the side or to 25 degrees 
from the side?

r.  Does the veteran have malunion 
of the right humerus, and if so, is 
it a marked deformity?

s.  Does the veteran have recurrent 
dislocation of the right humerus at 
the scapulohumeral joint, and if so, 
are there frequent episodes and 
guarding of all arm movements?

t.  Does the veteran have fibrous 
union of the right humerus?

u.  Does the veteran have nonunion 
of the right humerus (false flail 
joint)?

v.  Does the veteran have loss of 
head of the right humerus (flail 
shoulder)?

w.  Does the veteran's right 
shoulder exhibit weakened movement, 
excess fatigability, incoordination, 
or pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms; in other 
words, when the veteran does range 
of motion testing, at what point are 
such symptoms noticeable)?

x.  Does pain significantly limit 
functional ability during flare-ups 
or when the right shoulder is used 
repeatedly over a period of time 
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

y.  Please provide diagnoses of all 
thoracic spine disorders.  In 
particular, state whether the 
veteran has thoracic outlet 
syndrome.  

z.  Regarding all thoracic spine 
disorders identified in question 
(y), is it likely, unlikely, or at 
least as likely as not that any such 
disorders proximately due to or the 
result of the veteran's service-
connected bilateral shoulder 
disabilities and/or his service-
connected emphysema?

aa  Did the veteran's service-
connected shoulder disabilities 
and/or his emphysema aggravate any 
thoracic spine disorders beyond the 
natural progression of such 
disorders?

If it is not feasible to answer any of 
the above listed questions, this should 
be so stated.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  

5.  The RO should schedule the veteran for 
a VA fibromyalgia examination in order to 
determine whether or not the veteran has 
fibromyalgia, and if he does, whether or 
not it is caused by or aggravated by the 
veteran's service-connected shoulder 
disabilities.  A complete rationale for 
any opinion expressed must be provided.  
The examiner should review the claims file 
in conjunction with conducting the 
examination.  The examiner's report must 
include answers to the following 
questions:

a.  Does the veteran have 
fibromyalgia?

b.  If the veteran does have 
fibromyalgia, is it at least as 
likely as not that it is proximately 
due to or the result of the 
veteran's service-connected 
bilateral shoulder disabilities?

c.  If the veteran does have 
fibromyalgia, is it at least as 
likely as not that the veteran's 
service-connected shoulder 
disabilities aggravated it beyond 
its natural progression?

If it is not feasible to answer any of 
the above listed questions, this should 
be so stated.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  

6.  Thereafter, the RO should readjudicate 
the veteran's claim seeking service 
connection for fibromyalgia, secondary to 
the veteran's bilateral shoulder 
disability, as well as for service 
connection for a thoracic spine disorder 
(to include thoracic outlet syndrome), as 
secondary to either the veteran's shoulder 
disabilities or his emphysema.  The RO 
should also readjudicate the veteran's 
claim for an increased rating for a right 
shoulder disability from 20 percent, and 
residuals of a fracture of the left 
clavicle with impingement from 20 percent.  
The RO should also readjudicate the claim 
seeking a higher initial rating than 10 
percent for bullous emphysema.  As 
permitted for specific time periods, this 
should include consideration of both the 
old and new sets of diagnostic criteria.  
The RO should determine whether an 
extraschedular rating is appropriate 
pursuant to 38 C.F.R. § 3.321(b) for the 
increased rating claims.  The RO should 
also readjudicate the veteran's claim for 
a temporary total disability rating for 
convalescence under 38 C.F.R. § 4.30 
beyond October 31, 1992.  If the benefit 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



			
       RAYMOND F. FERNER	ROBERT E. SULLIVAN
	      Acting Veterans Law Judge                                 
Veterans Law Judge
      Board of Veterans' Appeals                            
Board of Veterans' Appeals



	                         
__________________________________________
                                           CHARLES E. 
HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


